Citation Nr: 1754348	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-33 697	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation for aid and attendance.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966 and from December 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 RO decision.  In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Board remanded the appeal in March 2014 and again in August 2017 for additional evidentiary development.  Such development having been satisfactorily and fully completed, the matter has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.§ 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran does not require the aid and attendance of another person solely due to his service-connected post-phlebitis syndrome affecting both legs; rather his need for aid and attendance is due to impairment from nonservice-connected disabilities.


CONCLUSION OF LAW

Entitlement to special monthly compensation based upon a need for aid and attendance due to service-connected disabilities is not warranted.  38 U.S.C. §§ 1114(l), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.350(b) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking special monthly compensation benefits based upon a need for aid and attendance.  

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board finds that following the prior remand, all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Analysis

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.§ 1114(l); 38 C.F.R. § 3.350(b). 

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  "Bedridden", defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  Although the regulation does not require that all of the factors are met before assigning a favorable rating, "at least one of the enumerated factors must be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2) which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2).

In this case, service connection for post-phlebitis syndrome of both legs is in effect.  Each leg carries a disability rating of 100 percent.  Because the Veteran has two separate 100 percent disability ratings, special monthly compensation under the terms of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) has been awarded.  Although this particular special monthly compensation rate is sometimes referred to as the "housebound" rate, because being housebound due to service-connected disabilities also warrants the same special monthly compensation rate, in the Veteran's case, he has not been adjudicated as housebound due to his post-phlebitis syndromes.  Thus, no finding of actual confinement to his home is implied by this grant.

Also in this case, the RO has adjudicated the Veteran as requiring aid and attendance for special monthly pension purposes.  Thus VA has already conceded that the Veteran requires aid and attendance in his daily activities.  However, the pension grant encompasses all of the Veteran's multiple disabilities, including nonservice-connected disabilities.  The Veteran is seeking special monthly compensation benefits here, because pension benefits are paid at a lower monetary amount than compensation benefits.  Thus, the only question before the Board is whether aid and attendance is required solely due to the Veteran's service-connected disabilities, so as to warrant the award of special monthly compensation on this basis.  

To answer this question, the Board remanded this case previously to obtain an informed medical opinion as to whether the Veteran's service-connected post-phlebitis syndromes alone support a need for aid and attendance.  In August 2017, a VA physician reviewed the Veteran's VA claims file and his VA medical records and rendered the opinion that if the Veteran's only disability were the service-connected post-phlebitic syndrome, then he would be able to care for himself and accomplish the activities of daily living without the aid and attendance of another person.  The physician confirmed that all of the Veteran's nonservice-connected disabilities do indeed combine to warrant daily assistance, however.

In light of this informed medical opinion, the Board holds that the proper level of aid and attendance benefits in this case, is the special monthly pension level, which the Veteran is already receiving.  Because his service-connected disabilities alone do not require aid and attendance, special monthly compensation at the aid and attendance level is not appropriate.  The preponderance of the evidence is against the claim and the appeal must be denied.







ORDER

Entitlement to special monthly compensation based upon a requirement for aid and attendance is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


